Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/21 has been entered.

 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Patrick Jewik on 11/29/21.

The application has been amended as follows: 
1.         (Currently amended) A method comprising:
receiving, at an assertions computer, an authorization request message for an identity-based transaction via a network interface of the assertions computer, the authorization request message comprising a resource provider identifier identifying a resource provider, and an identifier of a , wherein identifier of the digital identity of the user is a public key of a public-private key pair;
determining, by the assertions computer, an assertions model specific to the resource provider based on the resource provider identifier and the digital identity of the user, the assertions model comprising a set of assertions that are secure facts that , and that are digitally signed by one or more entities of interest or one or more trusted parties providing the secure facts;
determining, by the assertions computer, a set of accounts associated with the user based on the set of assertions;
retrieving, by the assertions computer, historical transaction information associated with the set of accounts from a database; 
calculating, by the assertions computer, a risk score associated with the identity-based transaction using the assertions in the set of assertions, wherein calculating the risk score comprises determining a strength score for the set of assertions, and then using at least , the historical transaction information, and information about the identity-based transaction to determine the risk score; and 
performing, by the assertions computer, processing of the identity-based transaction based on the risk score and using an account in the set of accounts, and wherein processing comprises authenticating the identity-based transaction,
wherein processing further comprises:
determining, by the assertions computer and from the resource provider identifier, a resource provider type;
determining, by the assertions computer and from the identity-based transaction and the set of assertions, a transaction type;
adding, by the assertions computer, the identity-based transaction into a transaction pool of similar transactions based on the resource provider type and the transaction type;
calculating, by the assertions computer, a value associated with the transaction pool of similar transactions; and
offering, by the assertions computer, the transaction pool of similar transactions based on the calculated value.

2.	(Canceled) 




3.	(Canceled) 

4.	(Canceled) 

5.	(Canceled).

6.	(Original) The method of claim 1, wherein determining the set of accounts associated with the user based on the digital identity comprises:
retrieving account assertions associated with the digital identity.

7.	(Canceled) 

8.	(Canceled) 

9.	(Canceled).

10.	(Currently Amended) An assertions computer comprising:
a processor;
a network interface coupled to the processor; and
a non-transitory computer readable medium comprising code, executable by the processor, for implementing a method comprising:
receiving an authorization request message for an identity-based transaction via the network interface, the authorization request message comprising a resource provider identifier identifying a resource provider, and an identifier of a digital identity of a user from a transaction processor over a network, wherein identifier of the digital identity of the user is a public key of a public-private key pair;
determining an assertions model specific to the resource provider based on the resource provider identifier and the digital identity of the user, the assertions model comprising a set of assertions that are secure facts that obscure and are based on attributes of the user, and that are relevant to the resource provider, and that are digitally signed by one or more entities of interest or one or more trusted parties providing the secure facts;
determining a set of accounts associated with the user based on the digital identity of the user, and one or more assertions the set of assertions;
retrieving historical transaction information associated with the set of accounts from a database;
calculating a risk score associated with the identity-based transaction using the assertions in the set of assertions, wherein calculating the risk score comprises determining a strength score for the set of assertions, and then using at least , the historical transaction information, and information about the identity-based transaction to determine the risk score; and
performing processing of the identity-based transaction based on the risk score and using an account in the set of accounts, and wherein processing comprises authenticating the identity-based transaction, wherein processing further comprises:
determining, from the resource provider identifier, a resource provider type;
determining, from the identity-based transaction and the set of assertions, a transaction type;
adding the identity-based transaction into a transaction pool of similar transactions based on the resource provider type and the transaction type;
calculating a value associated with the transaction pool of similar transactions; and
offering the transaction pool of similar transactions based on the calculated value.

11.	(Canceled) 

12.	(Canceled) 

13.	(Canceled) 

14.	(Canceled).

15.	(Original) The assertions computer of claim 10, wherein determining the set of accounts associated with the user based on the digital identity comprises:
retrieving account assertions associated with the digital identity.

16.	(Canceled) 

17.	(Canceled) 

18.	(Canceled).

19.	(Previously presented) The method of claim 1, wherein the resource provider is a liquor store and the resource provider identifier identifies the liquor store. 

20.	(Previously presented) The method of claim 1, wherein the set of accounts comprises a credit card account and a debit card account. 

21.	(Currently Amended) The method of claim 1, wherein the resource provider is a liquor store and the resource provider identifier identifies the liquor store, and wherein the set of assertions comprises an assertion that the user is over 21 years old 

22.	(Previously presented) The method of claim 21, wherein the set of assertions comprises an assertion that the user has over a predetermined amount of money in an account of the set of accounts, and wherein the user has an amount more than the predetermined amount of money in the account. 

23.	(Canceled) 

24.	(Previously presented) The method of claim 1, wherein the resource provider is a merchant

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Claims 1,6,10,15,20,21,22,24 are allowed.
The most relevant art of record is US Patent Publication 20160321661 to Hammond and US Patent Publication 2018/0254907 to Gasparini. On further search US Patent 9355155 to Cassel was identified.
The most relevant non-patent literature is “Identity Authentication and Identifiers in Digital Government”, IEEE 2003 and 
A Model for Identity in Digital Eco Systems IEEE (2009)

None of the art of record teaches the following technically unique feature found in claim 1, similar for claim 10. These claims are now practical and technically tied to a computing environment. For example 35 USC 101 aspect; “public key or public-private key pair” and “digital identity” place the concept in a technical realm.
“receiving, at an assertions computer, an authorization request message for an identity-based transaction via a network interface of the assertions computer, the authorization request message comprising a resource provider identifier identifying a resource provider, and an identifier of a digital identity of a user from a transaction processor over a network, wherein identifier of the digital identity of the user is a public key of a public-private key pair;
determining, by the assertions computer, an assertions model specific to the resource provider based on the resource provider identifier and the digital identity of the user, the assertions model comprising a set of assertions that are secure facts that , and that are digitally signed by one or more entities of interest or one or more trusted parties providing the secure facts;
determining, by the assertions computer, a set of accounts associated with the user based on the set of assertions;
retrieving, by the assertions computer, historical transaction information associated with the set of accounts from a database; “


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442. The examiner can normally be reached 8:00 am - 5:00 pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698